TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00381-CV



                                         In re Robert Belt


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus, complaining of the trial court’s

granting of the real party in interest’s motion for new trial. See Tex. R. App. P. 52.8. Because

the order granting a new trial was signed within 105 days of the date the judgment was signed, the

order was signed within the time of the trial court’s plenary power and is not void. See In re Nguyen,

155 S.W.3d 191, 193 (Tex. App.—Tyler 2003, orig. proceeding); In re A.N., 126 S.W.3d 320, 323

(Tex. App.—Amarillo 2004, pet. denied); Harris County Hosp. Dist. v. Estrada, 831 S.W.2d 876,

879 (Tex. App.—Houston [1st Dist.] 1992, no writ). Mandamus will not lie from an order granting

a motion for new trial unless the order is void. See In re Dickason, 987 S.W.2d 570, 570-71

(Tex. 1998); In re Attorney General, 195 S.W.3d 264, 269 (Tex. App.—San Antonio 2006,

orig. proceeding); see also In re Taylor, 113 S.W.3d 385, 393 (Tex. App.—Houston [1st Dist.] 2003,

orig. proceeding). We deny the petition for writ of mandamus.
                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: June 27, 2008




                                              2